Citation Nr: 0735202	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  05-21 653A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 as the result of treatment rendered at a 
VA facility from December 2003 and January 2004.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from September 1961 to 
November 1962.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Providence, Rhode Island, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran was scheduled to testify at a hearing at the RO 
in January 2007, but cancelled her request.  


FINDING OF FACT

Exacerbation of COPD, including oxygen dependence, is not 
shown to be as a result of the administration of steroids at 
a VA facility.  


CONCLUSION OF LAW

Compensation benefits for the exacerbation of COPD are not 
warranted.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 
3.358, 3.361 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in March 2004, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in her possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
        
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claims for compensation benefits, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

The veteran is claiming compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for disability associated 
with treatment rendered at a VA facility in December 2003 and 
January 2004.  She submitted her claim for this benefit in 
2004.  As such, regulations that became effective in October 
1997 are to be applied.  

Under 38 U.S.C.A. § 1151 (West 2002), compensation shall be 
awarded for a veteran's qualifying additional disability in 
the same manner as if such additional disability was service- 
connected. A qualifying disability is one that is not the 
result of a veteran's willful misconduct, and that was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by VA, and the proximate cause of the disability is 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonable foreseeable. 38 
U.S.C.A. § 1151(a) (West 2002).

To determine whether a veteran has an additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, upon which the claim is based to the veteran's 
condition after such care or treatment has stopped. 38 C.F.R. 
§§ 3.358(b)(1), 3.361(b); (2007).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, resulted in the 
veteran's additional disability. 38 C.F.R. §§ 3.358(c)(1), 
3.361(c)(1) (2007). The proximate cause of disability is the 
action or event that directly caused the disability, as 
distinguished from a remote contributing cause. To establish 
that carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional 
disability or death, it must be shown that the hospital care, 
medical or surgical treatment, or examination caused the 
veteran's additional disability (as explained in paragraph 
(c) of this section); and that VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider. 38 C.F.R. § 3.361(d)(1) (2007).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen. 38 C.F.R. § 3.361(d)(2) (2007).

The veteran claims that her chronic obstructive pulmonary 
disease (COPD) was aggravated by treatment rendered at a VA 
facility, specifically administration of steroid medication.  
Review of the record shows that the veteran was admitted to a 
VA facility in December 2003.  At that time, it was reported 
that she had a history of COPD, obstructive sleep apnea, and 
several other disabilities.  She had been treated at a 
private hospital with Ceftriaxone and Azithromycin for a 
question of pneumonia.  When a chest X-ray study was negative 
for infiltrates, the veteran was only continued on a five day 
course of Azithromycin.  The veteran was given IV steroids 
when she began to develop respiratory distress.  She was 
changed to prednisone on day two.  It was noted that she was 
found to need oxygen at rest as well as on ambulation.  The 
veteran was discharged in January 2004.  The discharge was 
diagnosis was COPD.  

VA outpatient treatment records show that the veteran 
received treatment for a respiratory disorder both prior and 
subsequent to the admission to the hospital in December 2003.  

In an attempt to ascertain if high-dose steroid treatment for 
COPD could cause her to become oxygen dependent, the 
veteran's medical records were completely reviewed by a VA 
physician.  The physician reviewed the veteran's 
hospitalization in December 2003, as well as noting a history 
of nicotine dependence just prior to this admission and 
history of obstructive sleep apnea.  The examiner rendered an 
opinion that the veteran's oxygen dependence and desaturation 
was the result of obesity, sleep apnea, and ongoing smoking.  
The examiner reviewed the available medical literature 
regarding the subject of steroids causing oxygen dependence 
and was unable to find any merit to this contention.  In 
fact, the IV steroid followed by a short course of Prednisone 
was the standard of care for an exacerbation of COPD.  While 
long term use of steroids in excess of one year can cause 
many side effects, none of them is related to the need for 
oxygen.  The examiner concluded that it was very, very 
unlikely that the relationship argued by the veteran had 
merit.  

The veteran has argued that the use of steroids exacerbated 
her COPD to such an  extent that she became oxygen dependent.  
It is, however, long-established that the veteran, as a 
layperson, is not qualified to render medical opinions 
regarding the etiology of disorders and disabilities, and her 
opinion is entitled to no weight. Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992). Furthermore, it has not been demonstrated that 
the veteran possesses the requisite knowledge, skill, 
training, or education to qualify as a medical expert in 
order for her statements to be considered competent evidence. 
Id. In short, the veteran's own speculations as to medical 
matters are without any probative value.  Therefore, the only 
competent medical evidence regarding the etiology of the 
veteran's respiratory exacerbation is that of the VA 
physician who rendered a negative opinion in September 2004.  
As the only evidence regarding the subject is to the effect 
that the veteran's disorder was not made worse by the steroid 
therapy administered during the period of hospitalization in 
question, the claim must be denied.  




ORDER

Compensation benefits under the provisions of 
38 U.S.C.A. § 1151 as the result of treatment rendered at a 
VA facility during December 2003 and January 2004 are denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


